—Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered May 15, 1992, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 2Vz to 5 years, unanimously affirmed.
Defendant’s request for a missing witness charge in connection with one of the complainants, which was made after both sides had rested and long after the prosecution had indicated that it would not be calling this out-of-State complainant as a witness, was untimely (People v Kaplan, 199 AD2d 82). In any event defendant failed to demonstrate that such complainant’s testimony would have been noncumulative (see, People v Williams, 162 AD2d 309, lv denied 76 NY2d 945). Defendant’s claim of ineffective assistance of trial counsel is not supported by a record adequately explaining counsel’s strategic choices as might have been developed had an appropriate post-judgment motion been made, and, upon a review of the record presented we cannot conclude that defendant was denied meaningful representation (see, People v Jones, 55 NY2d 771; People v Perez, 159 AD2d 219, lv denied 76 NY2d 740). Finally, while we agree with defendant that the trial court did on some occasions overstep the bounds of appropriate judicial commentary, many of the challenged comments were made out of the presence of the jury, and the remaining comments and the questioning of witnesses by the court, were harmless if not proper. We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.